Case 2:18-cr-00394-GRB-AYS Document 165 Filed 08/02/21 Page 1 of 1 PageID #: 3287




  August 2, 2021

  VIA ECF AND ELECTRONIC MAIL

  Honorable Gary Brown
  United States Magistrate Judge
  Eastern District of New York
  100 Federal Plaza
  Central Islip, NY 11722

                Re:     United States v. John Drago
                        18-CR-394 (S-1)

  Dear Judge Brown:

          The defendant, John Drago, by counsel, submits this letter, with regard to the status of
  any outstanding motions in limine filed by the defense in this matter and to update the Court on
  the status of this matter more generally.

         Regarding the defense motions in limine, those motions remain unresolved and were filed
  on January 28, 2020 (Dkt. Entry No. 96) and, should the matter proceed to trial, this motion
  would need to be resolved prior to trial.

          As to the status of this matter more generally, the parties have been involved in
  substantive, productive plea negotiations and believe that an agreement can be reached that will
  greatly conserve judicial resources in this matter (regarding both the motions in limine and a
  possible trial). We expect to advise the Court next week as to the result of these negotiations.
  We provide this information as a courtesy to the Court to the extent it may assist in determining
  how the Court might devote any of its resources during this brief period well before the next
  scheduled status conference, now set for September 9.

         As stated, I will provide the Court with a follow-up status report next week.


                                                      Sincerely,


                                                              /s/
                                                      Anthony M. Capozzolo
